Name: Commission Regulation (EEC) No 656/83 of 22 March 1983 abolishing the countervailing charge on cucumbers originating in Bulgaria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 3 . 83 Official Journal of the European Communities No L 77/ 13 COMMISSION REGULATION (EEC) No 656/83 of 22 March 1983 abolishing the countervailing charge on cucumbers originating in Bulgaria whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of cucum ­ bers originating in Bulgaria can be abolished , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738 /82 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 559 /83 of 10 March 1983 (3), introduced a countervailing charge on cucumbers originating in Bulgaria ; Whereas for this product originating in Bulgaria there were no prices for six consecutive working days ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 559/83 is hereby repealed . Article 2 This Regulation shall enter into force on 23 March 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 March 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . ( 2) OJ No L 190 , 1 . 7 . 1982, p. 7 . ' OJ No L 65 , 11 . 3 . 1 983 , p. 15 .